Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Weschke et al (PG-PUB US 2009/0250346).
Weschke et al disclose a method for pre-treatment of a plurality of vehicle bodies (ABSTRACT). The method comprises steps of receiving a first vehicle body on a conveyor 106 having a conveyor frame 112 to transport the vehicle bodies through pre-treatment baths and electrophoretic dip bath 104 (Figures 1-3, paragraphs [0056], [0066]-[0067]). However, Weschke does not teach to contact the conveyor frame with an acidic aqueous conditioning agent containing water soluble compound of iron, aluminum, calcium, magnesium, zinc, chromium, titanium or zirconium in a total amount of at least 0.1 g/kg based on the agent prior to receiving another vehicle body. 
None of the prior art in record, alone or in combination, fairly suggests or teaches a method for anti-corrosion pretreatment of a plurality of metal structural components, comprising a first structural component and a following structural component, in series comprising the specific steps and the special performance of each step as cited in the amended claim 10. Therefore, claims 2-5, and 8-10 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795